


Exhibit 10.41

 

*** TEXT OMITTED AND SUBMITTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

 

DISTRIBUTION AGREEMENT

 

This Distribution Agreement (this “Agreement”) is made and entered into as of
December 9, 2016 (the “Effective Date”), by and between Jaguar Animal
Health, Inc. a Delaware corporation (“Vendor”) and Butler Animal Health Supply,
LLC d/b/a/ Henry Schein Animal Health, a Delaware limited liability company
(“Distributor”).

 

RECITALS

 

WHEREAS, Vendor desires to appoint Distributor, and Distributor desires to be
appointed, to distribute Products of Vendor in the Territory pursuant to the
terms and conditions of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

APPOINTMENT

 

Section 1.01  Appointment. Subject to the terms and conditions of this
Agreement, Vendor hereby appoints Distributor on an exclusive basis, and
Distributor hereby accepts such appointment, as Vendor’s distributor with the
right to promote, market, distribute and sell the products specifically
identified on Exhibit A (the “Products”) within the territory specifically
identified on Exhibit B (the “Territory”) during the term of this Agreement.

 

Section 1.02  Term. This Agreement shall take effect as of the Effective Date
and, subject to the provisions of Section 6.01, shall continue in force for an
initial period of one (1) year (the “Initial Term”). Thereafter, unless either
party notifies the other of its intent not to renew the Term of this Agreement
at least 30 days prior to the end of the then current Term, the Term shall be
automatically renewed upon expiration for successive renewal Terms of one
(1) year (each a “Renewal Term” and collectively with the Initial Term, the
“Term”).

 

ARTICLE II
DISTRIBUTION

 

Section 2.01  Duties of Distributor. Distributor shall use commercially
reasonable efforts to promote, market, distribute and sell the Products to
customers in the Territory.

 

Section 2.02  Promotional Materials. Subject to the terms of this Agreement,
Distributor shall use sales and technical literature as well as promotional
artwork and training materials provided by Vendor. Distributor may alter such
materials or develop any other materials in connection with the marketing and
distribution of Products (including but not limited to product brochures and
sales aids), subject to Vendor’s review and prior written approval.

 

Section 2.03 Vendor Service Level Commitment. Vendor shall exercise all
reasonable efforts to provide Distributor with an aggregate average monthly
service level of at least ninety-five percent (95%), calculated quarterly as
follows: the service level will be calculated on a monthly basis by dividing the
total lines products shipped to Distributor by the total lines of products
ordered by Distributor. If the aggregate average monthly adjusted service level
falls below ninety-five percent (95%) for two (2) consecutive months, Vendor
shall, as Distributor’s sole and exclusive remedy, pay Distributor (in the form
of a credit memo) an amount equal to 1% multiplied by Distributor’s total
product purchases during

 

--------------------------------------------------------------------------------


 

the second month of such two (2)-month period, and every month thereafter until
service levels return to ninety-five percent (95%). Distributor shall provide
Vendor a two (2) month lead time for manufacturing to fulfill an order.

 

Section 2.04  EDI. Vendor shall exchange data with Distributor through the
Electronic Data Interchange (“EDI”) using, without limitation, the following
transaction sets: i) 810 Invoice, ii) 820 Payment Order/Remittance Advice; iii)
850 Purchase Order; iv) 856 Advanced Ship Notice/Manifest (including, without
limitation, purchase order number, carrier, expected delivery date and location,
item description and quantities, and cost; v) Trace Sales Date. Specific data
fields and any other requirements will be communicated in writing by Distributor
to Vendor from time to time. Distributor may charge Vendor a fee, as mutually
agreed upon by the parties, for data not exchanged via EDI.

 

ARTICLE III
PAYMENT

 

Section 3.01  Pricing. Vendor will offer the Products to Distributor at the
price(s) set forth on Exhibit A (the “Price List”). Vendor reserves the right,
in its sole discretion, upon 90 days advance written notice to Distributor, to
change the prices listed on the Price List. In each case in which the prices on
the Price List are changed by Vendor, Vendor shall deliver to Distributor a
revised Price List, which will be deemed a part of this Agreement; provided,
that no price change shall affect orders submitted to Vendor prior to such
change.

 

Section 3.02  Payment Terms. Amounts due and payable with respect to a Product
to be delivered by Vendor shall be paid 2% 30, net 31. All payments to Vendor
under this Agreement shall be made, at Distributor’s option, by credit card,
EDI, Automated Clearing House (ACH), or electronic wire transfer to an account
designated by Vendor in writing from time to time.

 

Section 3.03  Delivery and Risk of Loss. All orders will be FOB Distributor’s
warehouse. Legal title to and risk of loss of all Products purchased by
Distributor hereunder will be transferred to Distributor upon Products being
accepted at Distributor’s warehouse. In the event that any Products are damaged
during shipment to Distributor or are otherwise defective, Distributor shall
notify Vendor and provide reasonable substantiation. At Distributor’s election,
Vendor shall either promptly deliver substitute Products to Distributor or issue
Distributor a full credit for the same.

 

Section 3.04  Floor Stock Adjustment. Vendor agrees to provide a floor stock
adjustment when Vendor decreases price of an item and Distributor has inventory
on hand at the old price. Such floor stock adjustment shall be equal to the
difference in old versus new price multiplied by the amount of inventory on hand
at the old price.

 

Section 3.05  Product Expiration. Distributor may return any unsold Products to
Vendor within ninety (90) days of such Product’s expiration date and Vendor
shall promptly provide to Distributor a full refund for the cost of such
returned Product at the price paid by Distributor for such Product.

 

Section 3.06  Reporting Distributor will provide Vendor with a quarterly sales
report, by state within the Territory (“Report”). The Report will be provided no
later than 30 days after the end of the quarter. Vendor will pay a fee of 2% of
the net sales on each Report (“Report Fee”) for such reporting which shall be
waived during the Initial Term and first Renewal Term of the agreement. Payment
of the Report Fee shall be paid within 30 days after the report is provided.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

WARRANTIES AND INDEMNIFICATION

 

Section 4.01          Vendor’s Warranties. Vendor hereby represents and warrants
that, at the time of delivery of the Products to Distributor:

 

(a)    The Products shall be adequately contained, packaged and labeled, and
shall conform to the claims and affirmations of fact made on any container or
label, or in any applicable advertisement issued by Vendor.

 

(b)    The Products shall not be adulterated, misbranded or otherwise prohibited
by any federal, state and local laws, ordinances and regulations in the
Territory.

 

(c)    The Products shall have a remaining shelf-life and be merchantable and
fit for the purpose for which they are intended for a period of at least
eighteen (18) months from the date of such delivery to Distributor.

 

Section 4.02  Indemnification by Vendor. Vendor shall indemnify and hold
harmless Distributor and its managers, officers, employees, agents and
affiliates from and against any and all liabilities, damages, losses, penalties,
fines, costs and expenses, including reasonable attorneys’ fees, paid or
incurred by them in connection with: (i) claims based upon or arising from
physical injury (including death) or property damage relating to defects in the
Products including design or manufacture, (ii) any alleged infringement of
intellectual property rights of any third party as a result of the sale of any
of the Products; or (iii) any recall of the Products. Vendor agrees to maintain
comprehensive “occurrence” general liability insurance, including “occurrence”
product liability, contractual liability insurance and advertising injury
coverage, with minimum limits of liability of $3,000,000 and to deliver to
Distributor a certificate thereof with Distributor named as an additional
insured thereon. Such insurance must insure against all products contemplated
under this Agreement. Insurance coverage must be procured from an insurance
company bearing an AM Best Rating of no less than B+ or a S&P Rating of no less
than BBB.

 

Section 4.03.  Limitation of Liability. EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4.02, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INCIDENTAL,
CONSEQUENTIAL (INCLUDING, WITHOUT LIMITATION, LOST PROFITS), SPECIAL OR PUNITIVE
DAMAGES FOR ANY CLAIM HEREUNDER RESULTING FROM ANY CAUSE WHATSOEVER, WHETHER
BASED IN CONTRACT, NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR OTHERWISE
REGARDLESS OF WHETHER SUCH PARTYHAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

Section 4.04.  Recall Expense Reimbursement. In the event of a recall,
Distributor will invoice Vendor for any and all costs associated with those
services Distributor provides as mutually agreed upon by the parties in the
execution of the manufacturer’s recall including but not limited to,
identification and sequestering of any recalled inventory still in-house, data
mining to identify accounts that purchased recalled Product(s) and providing
such data to the Vendor and/or contacting the affected accounts with specific
instructions on what to do with that recalled Product, providing freight
collection services to have the Product returned to Distributor (if applicable),
warehousing and managing returned inventory according to the parameters of the
recall, return shipping to the Vendor or Vendor’s designated recall processing
designee, issuing customer credits for returned Product when applicable, and
handling the expense reimbursement (receivable) for any and all services
provided by Distributor in facilitating Vendor’s recall. Once invoiced, Vendor
shall reimburse Distributor net 30. Delinquent reimbursement payments will be
assessed a late fee of 18% APR.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V

INTELLECTUAL PROPERTY

 

Section 5.01  Trademark Use. Vendor grants Distributor a non-exclusive,
non-transferable and royalty-free right and license to use such trademarks,
trade names and designs owned by or licensed to Vendor (the “Trademarks”) and
used on or in reference to the Products in connection with the advertising,
promotion, marketing, distribution and sale of the Products in the Territory in
accordance with this Agreement.

 

Section 5.02  Trademark Ownership. Vendor shall retain exclusive ownership of
all Trademarks, and Distributor’s use of the Trademarks shall be for the sole
purpose of performing its responsibilities under this Agreement and shall inure
to the benefit of Vendor.

 

Section 5.03  Post-Expiration/Termination Use. Upon expiration or termination of
this Agreement, if Vendor does not repurchase Distributor’s entire inventory of
Products remaining on hand at Vendor’s selling price to Distributor, then
Distributor shall have the right to continue to use the Trademarks to sell any
such remaining inventory of Products.

 

ARTICLE VI
TERMINATION

 

Section 6.01  Termination. Notwithstanding the terms of Section 1.02, this
Agreement may be terminated as follows:

 

(a)     Insolvency. Either party may terminate this Agreement at any time by
giving written notice to the other party, which notice shall be effective upon
dispatch, should the other party file a petition of any type as to its
bankruptcy, be declared bankrupt, become insolvent, make an assignment for the
benefit of its creditors, go into liquidation or receivership, cease to function
as a going concern, cease to conduct its operations in the normal course of
business or otherwise lose legal control of its business, or should the other
party or a substantial part of its business come into the control of one or more
third parties other than those in control as of the date of this Agreement.

 

(b)     Without Cause. Either party may terminate this Agreement, with or
without cause, by giving the other party 30 days prior written notice thereof.

 

Section 6.02  No Liability. Neither party, by reason of the termination of this
Agreement, shall be liable to the other for compensation, reimbursement or
damages because of any loss of anticipated sales/rentals or prospective profits
or because of expenditures, investments, leases, property improvements or other
matters related to the business or goodwill of the parties.

 

ARTICLE VII

CONFIDENTIAL INFORMATION

 

Section 7.01  Non-Disclosure. Vendor and Distributor acknowledge that in the
performance of their duties hereunder each may obtain access to “Confidential
Information” (as defined below) of the other. Vendor and Distributor agree that,
during the Term of this agreement and for a period of two (2) years after the
termination of this Agreement, unless specifically permitted in writing by the
other party, each will (a) retain in confidence and not disclose to any third
party, and (b) use only for the purpose of carrying out their duties hereunder,
any such Confidential Information. As used herein, the term

 

4

--------------------------------------------------------------------------------


 

“Confidential Information” means any information, or data, whether of a business
or scientific nature and whether in written, oral or tangible form, relating to
Vendor’s and Distributor’s business or potential business or its research and
development activities, not generally available to or known to the public, and
not otherwise known to the receiving party, that is disclosed to or learned by
the other party pursuant hereto. Confidential Information does not include,
however, information which (a) was available to the receiving party on a
non-confidential basis prior to its disclosure by the disclosing party or its
representative; (b) becomes available to the receiving party on a
non-confidential basis from a person other than the disclosing party or its
representatives who are not otherwise bound by a confidentiality agreement with
the disclosing party or any of its representatives; (c) was independently
developed or discovered by the receiving party; (d) has come within the public
domain through no fault of, or action by, the receiving party or its
representatives; or (e) which is required by law to be disclosed. For the
avoidance of any doubt, such confidentiality restrictions on Vendor include, but
are not limited to, disclosure of Distributor’s sales information to any third
party which aggregates sales information/data for the production of industry
market reports or analysis. It is understood that money damages would not be
sufficient for any breach if this provision by either party or their
representatives, and the parties agree that each party shall be entitled to
equitable relief, including, without limitation, injunction and specific
performance in the event of any breach of this provision.

 

ARTICLE VIII

GOVERNING LAW

 

Section 8.01  Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California as applicable to contracts
made and to be performed in that state, without regard to conflicts of laws
principles. Any action under this Agreement must be brought in any court that
has subject matter jurisdiction and is located in, or whose district includes
the State of Ohio and that such court will have personal jurisdiction over the
parties for purposes of the action, and each party waives any objection to
venue.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01  Force Majeure. If a party is prevented, hindered or delayed in
performing its obligations under this Agreement by an event not reasonably
foreseeable which is due to a cause beyond such party’s control which renders
performance of that party’s obligations impossible or so difficult and costly as
to be commercially unreasonable, then, upon giving written notice thereof to the
other party, such party shall be released from any liability on its part for the
performance of its obligations under this Agreement (except for any obligation
to pay amounts due and owing hereunder). During any such period that the
performance by one party under this Agreement has been suspended, the other
party may likewise suspend the performance of its obligations hereunder to the
extent it is commercially reasonable to do so.

 

Section 9.02  Independent Parties. Each party is acting under this Agreement as
an independent contractor. This Agreement does not make either party the
employee, partner, agent or legal representative of the other party for any
purpose whatsoever. Neither party is granted any right or authority to assume or
to create any obligation, liability or responsibility, express or implied, on
behalf of or in the name of the other party.

 

Section 9.03  Notices. All notices or communications given or required under
this Agreement shall be in writing and shall be effective upon the earlier of:
(i) actual receipt; (ii) seven (7) days following deposit into the United States
mail (registered or certified mail, return receipt requested); (iii) the next
business day following deposit with a nationally recognized overnight courier
service; or (iv) if

 

5

--------------------------------------------------------------------------------


 

sent by facsimile, upon receipt by the transmitting facsimile machine that such
legible facsimile was successfully sent to and received by the proper facsimile
number during regular business hours, in each case with any delivery fees
pre-paid and addressed to the Party at the address set forth on the signature
page of this Agreement (or at such other address as may have been designated by
written notice).

 

Section 9.04  Severability. If any provision of this Agreement is found by any
court, arbitral tribunal or public authority of competent jurisdiction to be
invalid or unenforceable, subject to the following sentence of this Section,
such provision shall be severed herefrom and such invalidity or unenforceability
will not affect any other provisions of this Agreement, all of which will remain
in full force. If any provision is found invalid or unenforceable due to its
geographic, temporal or subject matter scope, this Agreement shall automatically
be deemed to be amended to the extent necessary for the provision in question to
be valid and enforceable

 

Section 9.05  Exhibits. This Agreement has Exhibits A, B, C and D, each of which
forms an integral part of this Agreement and is made a part hereof by reference.

 

Section 9.06  CG&I. The Continuing Guaranty and Indemnification attached hereto
as Exhibit D (CG&I) is incorporated herein and the provisions of the CG&I
supersede and control any conflicting provisions of this Agreement.

 

Section 9.07  Entire Agreement; Amendment; Waiver. This Agreement, including its
Exhibits, are the entire agreement between Vendor and Distributor concerning the
subject of this Agreement and supersedes all other prior and contemporaneous
agreements between the parties. This Agreement may be amended only by an
instrument in writing signed by both parties which expressly refers to this
Agreement and specifically states that it is intended to amend it. The failure
of either party to enforce at any time any of the provisions of this Agreement
will not be construed to be a waiver of such provision or of the right of that
party to subsequently enforce any such provision.

 

Section 9.08  Binding Effect. This Agreement will become effective only after it
is signed on behalf of both parties. Thereafter, the Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement may be executed (including by electronic
transmission) in two or more counterparts, each of which when taken together
shall constitute one and the same.

 

Section 9.09  Survival. Sections 4.01, 4.02, 4.04, 5.03 and 7.01 shall survive
termination or expiration of this Agreement.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on and as of the date first written above.

 

BUTLER ANIMAL HEALTH SUPPLY, LLC

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

 

By:

/s/ Kimberly E. Allen

 

By:

/s/ Lisa A. Conte

Name:

Kimberly E. Allen

 

Name:

Lisa A. Conte

Title:

President, Commerical Divison

 

Title:

President & CEO

 

 

 

 

 

Address for Notices:

 

Address for Notices:

 

 

 

400 Metro Place North

 

201 Mission Street, Suite 2345,

Dublin, Ohio 43017

 

San Francisco, CA 94105

 

 

 

Attn: Legal

 

Attn: Lisa Conte

Fax No: 614-761-9096

 

Fax No: 415-371-8311

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

PRODUCTS AND PRICE LIST

 

Product: Neonorm Foal 30ml syringe

 

 

 

Per Syringe

 

Per Box(8 syringes

 

Per Treatment

Horse Owner

 

[***]

 

[***]

 

[***]

Veterinarian

 

[***]

 

[***]

 

[***]

Distributor

 

[***]

 

[***]

 

[***]

 

*** CONFIDENTIAL TREATMENT REQUESTED

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

TERRITORY DESCRIPTION

 

The United States of America including its possessions and territories.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SALES TARGETS

 

Market for Foals with Diarrhea

 

Year

 

 

 

Yr1

 

yr2

 

Yr3

Thoroughbreds

 

 

 

[***]

 

[***]

 

[***]

Quarter Horses

 

 

 

[***]

 

[***]

 

[***]

Standard Breeds

 

 

 

[***]

 

[***]

 

[***]

Other

 

 

 

[***]

 

[***]

 

[***]

Total # of foals

 

 

 

[***]

 

[***]

 

[***]

# experience foal heat diarrhea

 

90

%

[***]

 

[***]

 

[***]

% get treated

 

20

%

[***]

 

[***]

 

[***]

% market share

 

 

 

[***]

 

[***]

 

[***]

Total number of treatments for foal heat

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

infectious diarrhea

 

10

%

[***]

 

[***]

 

[***]

% market share

 

 

 

[***]

 

[***]

 

[***]

Total number of treatments for infectious diarrhea

 

 

 

[***]

 

[***]

 

[***]

Total number treated

 

 

 

[***]

 

[***]

 

[***]

Total number of syringes

 

2

 

[***]

 

[***]

 

[***]

 

*** CONFIDENTIAL TREATMENT REQUESTED

 

10

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CONTINUING GUARANTY AND INDEMNIFICATION

 

Jaguar Animal Health, Inc. on behalf of itself and its affiliates (collectively
referred to as “JAGUAR”) hereby guarantees that each article (collectively, the
“PRODUCTS”) constituting or being part of any shipment or delivery now or
hereafter made to Butler Animal Health Supply, LLC d/b/a Henry Schein Animal
Health or any affiliate thereof (collectively, “HSAH”) will: (i) at the time of
each shipment or delivery be in compliance with all applicable federal,
national, supranational, state, provincial, local or similar statute, law,
ordinance, regulation, rule, code, order, requirement or rule of law (including
common law) (hereinafter referred to as “Legal Requirements”), in each region in
which HSAH will distribute the Products; and (ii) not be adulterated or
misbranded within the meaning of the U.S Federal Food, Drug and Cosmetic Act
(the “Act”), or within the meaning of any Legal Requirements, nor will any
PRODUCT be an article which may not, under the provisions of Sections 405, 505
or 512 of the Act, be introduced into interstate commerce. JAGUAR hereby
guarantees that it has proper legal title to the PRODUCTS and that the PRODUCTS
are merchantable and fit for their intended purpose.

 

JAGUAR shall indemnify and hold HSAH harmless for and against any and all
liabilities, losses, damages (including, actual, punitive and exemplary
damages), claims (including product liability claims), costs and expenses,
interest, awards, judgments and penalties (including attorneys’ and consultants’
fees and expenses) suffered or incurred by HSAH arising or resulting from:

 

i. any claim of trademark, trade dress, trade secret, copyright, patent or other
intellectual property infringement arising out of HSAH’s distribution of the
PRODUCTS (except where HSAH has supplied the trademark which is the basis for
the claim);

 

ii. any alleged or actual use or misuse of the PRODUCTS (other than by HSAH);

 

iii. any breach by JAGUAR of any obligation to HSAH, including those contained
in related agreements in respect of distribution, if any;

 

iv. any negligent or willful action or omission of JAGUAR or any of its agents,
employees, representatives, successors or assigns in connection with the
manufacture, development, sale, distribution, storage or dispensing of the
PRODUCTS; or

 

v. any action for the recall or seizure of the PRODUCTS.

 

JAGUAR agrees to maintain comprehensive “occurrence” general liability
insurance, including “occurrence” product liability, contractual liability
insurance and advertising injury coverage, with minimum limits of liability of
$3,000,000 and to deliver to HSAH a certificate thereof with HSAH named as an
additional insured thereon. Such insurance must insure against all products
contemplated under this Agreement. Insurance coverage must be procured from an
insurance company bearing an AM Best Rating of no less than B+ or a S&P Rating
of no less than BBB.

 

JAGUAR will provide notice to HSAH of any regulatory action related to its
operations and JAGUAR shall be responsible, if required by Legal Requirements,
for notifying the appropriate federal, state and local authorities of any
customer complaints or other occurrences regarding the PRODUCTS, evaluating all
complaints and responding to HSAH in writing on the resolution of any complaints
from HSAH for its customers.

 

If JAGUAR private labels, co-brands or enters into an exclusive distribution
arrangement with HSAH for any PRODUCT, JAGUAR agrees: (a) to make no changes in
the PRODUCT, labeling or packaging, manufacturing site or country of origin of
the PRODUCT without HSAH’s prior written approval; and (b) to allow
representatives of HSAH to enter and inspect JAGUAR’S facilities (and any of its
PRODUCT contractor manufacturer facilities)

 

11

--------------------------------------------------------------------------------


 

during normal business hours and, upon reasonable request, to supply HSAH with
proper documentation for HSAH to determine JAGUAR’s (and its relevant contract
manufacturers’) adherence to quality assurance and regulatory compliance
standards provided that HSAH will not be permitted to carry out any such audit
or inspection more than once in any 12 month period. If such approved PRODUCT
changes are made, JAGUAR shall provide adequate explanation of the changes, make
all required filing with government agencies/competent authorities and any
required packaging or literature changes, and pay all costs associated with such
changes.

 

JAGUAR shall comply with all applicable legal requirements, including by making
(with appropriate federal and state authorities) any filings and disclosures of
reportable transactions with practitioners and other relevant parties with
respect to any marketing or promotion of its PRODUCTS whether directly or on its
behalf.

 

JAGUAR warrants that packaging, including cartons, ship cases and pallets shall
be of sufficient strength to maintain the quality of the PRODUCTS during normal
transportation and storage.

 

This CG&I shall be continuing and shall be binding upon JAGUAR and his or its
successors and assigns and shall inure to the benefit of HSAH, its successors
and assigns and to the benefit of its officers, directors, agents and employees.
This CG&I shall supersede any and all prior agreements or understandings between
HSAH and JAGUAR regarding the subject matter hereof. JAGUAR shall not provide
any compensation or other benefit to HSAH’s employees without the prior written
consent of HSAH and agrees to promptly disclose any financial relationships
between JAGUAR and any HSAH employee which may give rise to a conflict of
interest between such employee and HSAH. No right, express or implied, is
granted to JAGUAR hereunder to use in any manner any name, trade name, trademark
or service mark of HSAH. This CG&I contains proprietary information and may not
be disclosed without prior written approval from HSAH. Any amendments or
modifications to this CG&I must be in writing and executed by authorized
representatives of both Parties. This CG&I shall be governed by the laws of the
State of New York. This CG&I shall cover all PRODUCTS and shall survive the
termination of this and any other distributor agreement between the Parties.

 

12

--------------------------------------------------------------------------------
